DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-8, 11, 14, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (H. Zhou et al., Rapid Detection of DNA by Magnetophoretic Assay, 198 Sens. Actuators B 77-81 (2014)).
With respect to claims 1, 2, 5-8, 11, 14, 15, and 18-20, Zhou discloses a method for detecting the presence of DNA in a sample mixed with a suspension with functionalized magnetic nanoparticles (see Zhou, page 78, left column, second paragraph) having a diameter of 15 nm (see Zhou, page 79, right column, first paragraph) and a saturation magnetization such that their magnetic separation time is different in the presence of DNA by monitoring the optical properties of the suspension (see Zhou, Fig. 4), the method comprising the steps of: (a) providing a light source and detector (see Zhou, page 78, left column, second paragraph; Fig. 1; and Fig. 4); (b) providing a constant magnetic force perpendicular to the light’s propagation direction by applying a constant magnetic field having a value of 1.84 x 104 Oe (1.84 T) (see Zhou, page 78, left column, second paragraph; and page 80, right column, second paragraph), the magnetic force provided by permanent magnets (see Zhou, page 78, right column, fourth paragraph); (c) measuring the change of the magnetic particle’s suspension transparency over time (see Zhou, Fig. 4); and (d) comparing the variation in suspension transparency in the presence of DNA (see Zhou, Fig. 4).  The detector and light source are those associated with UV-Vis spectroscopy (see Zhou, page 78, left column, second paragraph; and page 79, right column, second paragraph).  Because the nanoparticle size and magnetic force of Zhou is within the range specified, then the magnetic moment of the particles would likewise be expected to necessarily be within the range specified in the claims.  When an examiner has reason to believe that the functional language asserted to be critical for establishing novelty in claimed subject matter may in fact be an inherent characteristic of the prior art, the burden of proof is shifted to Applicant to prove that the subject matter not shown in the prior art does not possess the characteristics relied upon.  See MPEP § 2112(V) (citing In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980)).

Allowable Subject Matter
Claims 3, 4, 9, 10, 12, 13, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: De Las Cuevas (G. De Las Cuevas et al., Low-Gradient Magnetophoresis Through Field-Induced Reversible Aggregation, 112 J. Phys. Chem. C 945-950 (2008)); Zhao (Z. Zhao et al., Visual Detection of Nucleic Acids Based on Mie Scattering and the Magnetophoretic Effect, 140 Analyst 7876-7885 (2015)); and Witte (K. Witte et al., Particle Size- and Concentration-Dependent Separation of Magnetic Nanoparticles, 427 J. Magn. Magn. Mater. 320-324 (2017)).  De Las Cuevas discloses the physical mechanisms of fast separation processes for magnetic dispersions and suggests their use for biomedical applications (see De Las Cuevas, page 950, left column, third and fifth paragraphs).  Zhou and Witte disclose processes similar to De Las Cuevas for the purpose of separating biofunctionalized magnetic particles in suspension (see respective Abstracts of each).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771